The defendants were indicted, under section 654 of the Penal Code, for unlawfully and willfully destroying a small boat which belonged to Lewis S. Davis. They pleaded not guilty, and the indictment was brought to trial in the Court of Sessions of Suffolk county.
The proof showed, without any dispute, that Davis had placed the boat upon a pond of water belonging to the father of one of the defendants; that the owner of the pond had repeatedly requested Davis to keep the boat therefrom; that he persisted in placing it there, and after the owner of the pond had several times removed it therefrom, he gave instructions to the defendants to destroy it, and they did destroy it by knocking it to pieces with an axe, in the absence of Davis. The defendants were found guilty and fined, and they now claim that the facts found did not show them to be guilty of any crime.
The main contention of the defendants is that they acted under the advice of counsel; that they had a right to destroy the boat and to protect the pond by its removal therefrom in that way, and that they believed they had a right to destroy the boat, and, therefore, had no guilty intent and could not be convicted of any crime.
The indictment describes the alleged crime in the language of the statute. The offense is precisely defined in the statute, and all it was necessary for the people to prove was that the defendants had unlawfully and willfully destroyed the boat. *Page 117 
It was shown that they did it unlawfully, as they did it without any right or any authority of law. It was shown that they did it willfully, as they did it intentionally and purposely. A guilty or wicked intention, which is the essence of many crimes, although not of all, was not made an element of this crime, and it cannot be implied as a necessary ingredient of the crime from the words "unlawfully and willfully" used in the statute. (Anderson v. How, 116 N.Y. 336.) We think the statute was intended for precisely such a case as this, to protect property against the willful and unlawful destruction thereof by any person, and to secure the peace and good order of society by compelling individuals to resort to the law in disputes about property rights and trespasses, and to have such disputes adjusted by peaceful methods in the appropriate judicial tribunals. In this case, if Davis persisted in unlawfully putting his boat upon this pond, the owner of the pond could have sued him for trespass and recovered whatever damage was caused thereby; and such suits he could have repeated from time to time, and when it became apparent that they would not be adequate to protect his pond from the repeated trespasses, he could have commenced an action in equity to restrain Davis from placing his boat upon the pond, and in such a case an equity court would have jurisdiction for the purpose of preventing a multiplicity of suits. So the owner of the pond was not without an adequate remedy, and there was no necessity for the destruction of the boat in order to protect his pond.
There was no error in the rulings of the trial judge during the trial or in his charge to the jury, and the judgment should be affirmed.
All concur with GRAY, J., except EARL, Ch. J., and O'BRIEN, J., dissenting, and MAYNARD, J., taking no part.
Judgment reversed. *Page 118